Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 01/18/2022.  Claims 3, 5 and 7 of which claims 3, 5 and 7 are independent, were pending in this application and have been considered below.
(i)	Claims 1 ,2, 4, 6, 8, 9 and 10 are cancelled.
(ii)	No claims are new
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 01/18/2022, with respect to the rejection of Claims 1, 4, 6, 8,9 and 10 under 35 U.S.C. 103 as being
unpatentable over (JP2012-521709A) (see IDS , translated copy, also published as Ko
et al (US 20120014477)(see IDS) in view of Wu et al (US 20020122381) see IDS) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.
Examiner's Amendment
4.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
               

5.         The application is amended as follows:
Claims 3, 5 and 7 are amended as follow:
3.       (CURRENTLY AMENDED)  A radio reception device comprising: a plurality of reception antennas; an interference measurer to measure an amount of interference of an interference signal by using a second null signal inserted into positions of corresponding symbols and subcarriers in a first known signal and a second known signal transmitted from the a radio transmission device and included in a received signal received by the reception antennas; a weighting factor generator to generate a weighting factor for suppressing the amount of interference on a basis of a result of measurement of the interference measurer; an interference suppressor to perform interference suppression on the received signal by using the weighting factor generated by the weighting factor generator; and a timing estimator to estimate frequency deviation from and temporal synchronization timing with the radio transmission device by using the first known signal and the second known signal included in the received signal resulting from the interference suppression by the interference suppressor,
 wherein the radio transmission device includes a known signal generator to generate the first known signal and the second known signal in which a first signal and a first null signal are mapped continuously and alternately in time direction and frequency direction in such a manner that subcarriers for transmitting the first signal do not overlap with each other in symbols of one time band, the first signal being a known signal and not being 0; 

a null inserter to insert the  second null signal into positions of corresponding symbols and subcarriers in the first known signal and the second known signal output from the known signal generator,
 BIRCH, STEW a first transmission antenna to transmit the first known signal in which the guard interval is inserted; and 
a second transmission antenna to transmit the second known signal in which the guard interval is inserted, wherein the known signal generator performs block coding by using two of the time direction, the frequency direction, and between the first known signal and the second known signal depending on combination of the first signal and the first null signal, before mapping, and wherein the inverse discrete Fourier transformer converts each of the first known signal and the second known signal into which the second null signal is inserted by the null inserter from the  frequency domain signal into the  time domain signal.
5. (Currently Amended) A radio communication device comprising: the radio transmission device including a known signal generator to generate a first known signal and a second known signal in which a first signal and a first null signal are mapped continuously and alternately in time direction and frequency direction in such a manner that subcarriers for transmitting the first signal do not overlap with each other in 
a radio reception device, wherein the radio reception device includes: a plurality of reception antennas; 
an interference measurer to measure an amount of interference of an interference signal by using the second null signal inserted into positions of corresponding symbols and subcarriers in the first known signal and the second known signal transmitted from the radio transmission device 

an interference suppressor to perform interference suppression on the received signal by using the weighting factor generated by the weighting factor generator; and 
a timing estimator to estimate frequency deviation from and temporal synchronization timing with the radio transmission device by using the first known signal and the second known signal included in the received signal resulting from the interference suppression by the interference suppressor.
7. (Currently Amended) A radio communication system comprising: a radio transmission device including 
BIRCH, STEW a known signal generator to generate a first known signal and a second known signal in which a first signal and a first null signal are mapped continuously and alternately in time direction and frequency direction in such a manner that subcarriers for transmitting the first signal do not overlap with each other in symbols of one time band, the first signal being a known signal and not being 0; 
an inverse discrete Fourier transformer to convert each of the first known signal and the second known signal from a frequency domain signal into a time domain signal; 
a guard interval inserter to insert a guard interval into each of the first known signal and the second known signal converted into time domain signals;

 a first transmission antenna to transmit the first known signal in which the guard interval is inserted; and
 a second transmission antenna to transmit the second known signal in which the guard interval is inserted, wherein
 the known signal generator performs block coding by using two of the time direction, the frequency direction, and between the first known signal and the second known signal depending on combination of the first signal and the first null signal, before mapping, and
 the inverse discrete Fourier transformer converts each of the first known signal and the second known signal into which the second null signal is inserted by the null inserter from a frequency domain signal into a time domain signal; and
 a radio reception device, wherein the radio reception device includes: a plurality of reception antennas;
 an interference measurer to measure an amount of interference of an interference signal by using the second null signal inserted into positions of corresponding symbols and subcarriers in the first known signal and the second known signal transmitted from the radio transmission device 

an interference suppressor to perform interference suppression on the received signal by using the weighting factor generated by the weighting factor generator; and
 a timing estimator to estimate frequency deviation from and temporal synchronization timing with the radio transmission device by using the first known signal and the second known signal included in the received signal resulting from the interference suppression by the interference suppressor.

Allowable Subject Matter
6.         Claims 3, 5 and 7 are allowed.
7.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
8.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.         The following is a statement of reasons for allowance: 
claims 3, 5 and 7, the prior art of record, specifically Wu et al (US 20020122381)(see IDS) teaches  in fig. 1 and fig. 2, the distortion in the sub-carrier signals is determined by transmitting known values that are incorporated into the preamble portion of the frame and/or are incorporated into pilot symbols that are inserted into the data portion of the frame. The receiver typically receives these known values in a distorted form and then processes the distorted values together with the original known values to obtain a channel response. The channel response is then used to estimate the frequencies at which the channels are received. 
Suzuki et al (US 9780899)( see IDS)  teaches in fig. 1, block 1 (Transmitting unit) including Null inserting unit 203), IFFT unit 206) GI adding unit (207) and block 30 receiving unit including interference measuring unit (305) , col.3, lines 45-63 , col. 5, lines 29-67 and col.6, lines 1-58 describes details of the receiving unit.
However, none of the prior arts cited alone or in combination provides the motivation to teach a weighting factor generator to generate a weighting factor for suppressing the amount of interference on a basis of a result of measurement of the interference measurer; an interference suppressor to perform interference suppression on the received signal by using the weighting factor generated by the weighting factor generator; and a timing estimator to estimate frequency deviation from and temporal synchronization timing with the radio transmission device by using the first known signal and the second known signal included in the received signal resulting from the interference suppression by the interference suppressor as recited in claims  3, 5 and 7.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 29, 2022